738 N.W.2d 757 (2007)
Eric A. BRAVERMAN, Successor Personal Representative of the Estate of Patricia Swann, Deceased, Plaintiff-Appellee,
v.
GARDEN CITY HOSPITAL, a/k/a Garden City Hospital, Osteopathic, Defendant, and
John R. Schairer, D.O., Gary Yashinsky, M.D., Abhina V. Raina, M.D., and Providence Hospital and Medical Centers, Inc., Defendants-Appellants.
Docket Nos. 134445, 134446. COA Nos. 264029, 264091.
Supreme Court of Michigan.
September 26, 2007.
On order of the Court, the application for leave to appeal the June 5, 2007 judgment of the Court of Appeals is considered, and it is GRANTED. The parties are directed to include among the issues to be briefed: (1) whether there are any circumstances, other than the expiration of the three-year ceiling in MCL 600.5852, under which the appointment of a successor personal representative would not trigger the start of a new two-year savings period, despite Eggleston v. Bio-Medical Applications of Detroit, Inc., 468 Mich. 29, 658 N.W.2d 139 (2003), and (2) whether a successor personal representative may rely on a notice of intent filed by a predecessor personal representative.
The Clerk of the Court is directed to place this case on the January 2008 session calendar for argument and submission. Appellants' brief and appendix must be filed no later than November 16, 2007, and appellee's brief and appendix, if appellee chooses to submit an appendix, must be filed no later than December 17, 2007.
The Michigan Association for Justice and the Michigan Defense Trial Counsel, Inc., are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.